Citation Nr: 0126794	
Decision Date: 11/27/01    Archive Date: 12/03/01

DOCKET NO.  98-01 817A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Pittsburgh, 
Pennsylvania


THE ISSUES

Entitlement to service connection for degenerative joint 
disease of the left hip as secondary to service connected 
residuals of a shell fragment wound, Muscle Group XII, of the 
left leg with fasciotomy and neurolysis of the superficial 
peroneal nerve (anterior thigh muscle).  

Entitlement to an increased rating for low back pain 
syndrome, currently rated as 40 percent disabling.  

Entitlement to an increased (compensable) rating for 
obturator nerve damage of the left inner thigh.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans



WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

R. K. ErkenBrack, Counsel


INTRODUCTION

The veteran served on active duty from August 1982 to 
November 1984.  

This appeal comes to the Board of Veterans' Appeals (Board) 
from rating decisions of the Department of Veterans Affairs 
(VA) Regional Office (RO) at Pittsburgh, Pennsylvania.  

The case was remanded by the Board in April 2000 for 
additional medical evidence, to include VA orthopedic and 
neurologic examinations to fully evaluate all low back and 
left thigh dysfunction as well as all obturator nerve damage, 
and medical opinions on the causes and/or aggravation of any 
hip disability.  The purpose of the remand has been met.  

Service connection and 10 percent ratings are also in effect 
for degenerative joint disease of the right hip; residuals of 
a shell fragment wound, Muscle Group XII, of the left leg 
with fasciotomy and neurolysis of the superficial peroneal 
nerve (anterior thigh muscle); residual scar, medial aspect 
of the left thigh; and residual scar, lower fibula region, 
left.  The ratings for these disabilities are not in 
appellate status and will not be addressed in this decision.  
The veteran currently has a combined rating of 60 percent.   



FINDINGS OF FACT

1.  The veteran does not currently have a chronic left hip 
disability which was present during active service or which 
is related service connected service connected residuals of a 
shell fragment wound, Muscle Group XII, of the left leg with 
fasciotomy and neurolysis of the superficial peroneal nerve 
(anterior thigh muscle).  

2.  Low back pain syndrome is manifested by no more than 
severe limitation of motion (without ankylosis) and severe 
intervertebral disc syndrome with recurrent attacks and 
little intermittent relief.  

3.  An obturator nerve injury of the left thigh is not shown 
to have resulted in more than mild to moderate paralysis.  


CONCLUSIONS OF LAW

1.  A chronic left hip disability, to include degenerative 
joint disease, was not incurred in or aggravated by active 
service, nor is it proximately due to, the result of any 
service connected disability.  38 U.S.C.A. § 1131 (West 
1991); 38 C.F.R. § 3.310 (2001).  

2.  A rating in excess of 40 percent for low back pain 
syndrome is not warranted.  38 U.S.C.A. § 1155 (West 1991); 
38 C.F.R. §§ 4.7, 4.40, 4.45, 4.71a, Diagnostic Codes 5289, 
5292, 5293 (2001).  

3.  A compensable rating for obturator nerve damage of the 
inner left thigh is not warranted.  38 U.S.C.A. § 1155; 
38 C.F.R. §§ 4.7, 124a, Diagnostic Codes 8528, 8628, 8728 
(2001)



REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I. Factual Background

The service medical records show that the veteran sustained 
multiple shell fragment wounds of the left lower extremity 
from a car bombing while he was on active duty in Beirut, 
Lebanon, in October 1983.  He received an entry wound in the 
proximal portion of the left thigh with a single retained 
shrapnel foreign body.  A physical examination in April 1984 
revealed a well-healed entry wound of the left thigh.  There 
was hypoesthesia to light touch and pinprick in the left 
thigh adductor region.  X-ray examination showed a metal 
fragment in the deep portion of the adductor region of the 
left thigh.  

On a VA examination in March 1985, the veteran complained of 
constant low back pain and left lower extremity pain 
especially from walking or prolonged standing.  The physical 
examination revealed a 5 by 2-centimeter, post-traumatic, 
depressed, adherent scar on the inner aspect of the left 
thigh.  The scar was slightly tender to touch.  Limited range 
of motion of the lumbar spine was detailed.  Straight leg 
raising was to 90 degrees bilaterally with some discomfort.  
Tenderness of paravertebral muscles of the lumbar spine was 
elicited.  There was hypoesthesia over the inner aspect of 
the left lower extremity extending from the mid-third of the 
thigh to the left ankle.  

On a VA examination in March 1992, there was normal range of 
motion of the left hip with a normal gait and no evidence of 
any limp.  

On a VA examination in March 1993, the veteran was walking 
with a limp favoring the left side.  The examiner stated that 
this was probably secondary to shrapnel in the left thigh, 
and possibly low back pain.  

The veteran was examined by Victoria M. Langa, M.D., in 
October 1996.  He complained of occasionally radicular low 
back pain and permanent sensory alterations in the left lower 
extremity following inservice shrapnel injuries.  The 
physical examination showed that gait was completely 
nonantalgic with standing and walking on heels and toes.  He 
complained of tenderness to palpation over the paravertebral 
soft tissues along the length of the lumbar spine.  He 
complained of low back discomfort at the extremes of flexion, 
extension and bilateral rotation.  Straight leg raising 
elicited complaints of hamstring tightness on the left at 90 
degrees.  There was painless passive range of motion of the 
left hip joint.  He reported altered sensation to pinprick 
over the left medial thigh.  X-ray examinations revealed mild 
diffuse degenerative changes and some vertebral spurring of 
the lumbar spine.  The pelvis views showed no left hip 
abnormality.  The diagnosis was intermittent, essentially 
non-radicular low back pain, by history.  Dr. Langa stated 
that intermittent and fluctuating symptoms of low back 
discomfort from established disc herniations were consistent 
with the veteran's overall low back symptomatology since 
1983.  His symptoms of spasms, limitation of motion, pain and 
radiculopathy from the low back were quiescent but were 
expected to continue on an intermittent and fluctuating 
basis.  Dr. Langa recommended weight maintenance, daily 
exercise and the use of a flexible lumbar corset on an as 
needed basis.  

The veteran was examined in April 1997 by Paul M. Hoover, 
M.D.  He complained of low back pain and spasms with numbness 
down the left leg.  Periods of restricted work duties due to 
pain, spasm, and a limp in 1996 and 1997 were detailed.  His 
latest restrictions involved a 10-pound lifting and carrying 
limit and no excessive walking.  His symptoms reportedly were 
worse with changing position, sitting, standing, walking, 
lying down, bending forward and backward, coughing, sneezing, 
and cold and damp exposure, as well as during the night.  His 
symptoms were described as predominantly in the lumbosacral 
spine but also about the left hip.  A computerized axial 
tomographic scan reportedly done in 1990 had shown some disc 
herniation.  The physical examination showed slight scoliosis 
and some tenderness in the low lumbosacral spine and right 
side of the mid-back.  Forward flexion of the lumbar spine 
was to 80 degrees.  Backward extension was to 25 degrees.  
There was pain on both movements.  Facet loading signs were 
positive.  Straight leg raising was slightly positive on the 
left.  Motor testing of the lower extremities was termed 
good.  There was right-sided low back pain and lateral groin 
pain on internal rotation.  The gait pattern was normal 
except for a slight limp with the left leg.  There was 
decreased qualitative sensation in the medial aspect of the 
left lower extremity.  It was concluded that he had facet 
syndrome and disc herniation dating back to the October 1983 
injury that had become more symptomatic with aggravation from 
work in 1995 and 1996.  He was under long-term restricted 
work duties with standing and walking limited to 20 minutes 
and lifting/carrying limited to 10 pounds.  

Barry L. Riemer, M.D., reported in May 1997 that the veteran 
was on light duty at the postal service for low back pain.  
Complaints of groin and radiation of low back pain into the 
right buttock with no pain radiating below the mid-thigh were 
also recorded.  The physical examination showed that he could 
flex his spine and reverse lordosis to neutral, but not 
beyond.  He had no extension.  Straight leg raising, 
reflexes, and motor strength were termed normal.  Left hip 
flexion was to 120 degrees.  Internal rotation was to 10 
degrees.  External rotation was to 20 degrees.  He had groin 
pain on full internal rotation of the left hip.  X-ray 
examination of the lumbar spine showed degenerative joint 
disease.  X-ray examination of the left hip showed an old 
slipped capital femoral epiphysis with narrowing of the joint 
space.  The impressions were chronic back pain and old 
slipped capital femoral epiphysis with secondary early 
degenerative changes.  Dr. Riemer stated that he had not seen 
signs of herniated disc, clinically.  

On a follow-up examination by Dr. Hoover in May 1997, it was 
recorded that Dr. Riemer had felt that the veteran had had 
hip arthritis since childhood, and was a candidate for total 
hip replacement.  The physical examination showed pain and 
tenderness at the L5 level near the facets on extension of 
the low back.  He had left hip joint tenderness anteriorly.  
A neurologic survey of the left lower extremity was termed 
intact.  He was to maintain his light duty status.  His 
problems reportedly dated back to October 1983 when he was 
injured while stationed in Beirut and the problems had become 
more symptomatic with work in 1995 and 1996.  He reportedly 
had facet, mechanical and disc-related back pain with 
stenosis.  His prognosis was termed fair.  

A computerized tomographic scan of the lumbar spine by VA in 
May 1997 showed mild spinal stenosis at L4-5 level with a 
disc bulge, mild bulge at L5-S1 with no evidence of 
compression of the nerve roots of L4-5 and L5-S1.  

On a VA examination in May 1997, the veteran complained of 
left leg and low back pain because of which he was on light 
duty.  Hip pain was also indicated.  He no longer walked long 
distances.  The physical examination revealed a small 
deformed scar in the upper proximal left thigh.  
Circumferences of the thighs were similar.  Straight leg 
raising was negative, bilaterally.  Femoral nerve testing was 
negative, bilaterally.  No denervation potentials were seen.  
There was no abnormality of the left thigh muscles.  No 
abnormalities were detected of the paraspinal muscles.  He 
had mild scoliosis visually of the spine.  Thoracolumbar 
muscle spasms were revealed.  The examiner stated, overall, 
that the electrodiagnostic studies revealed no sign of 
radiculopathy nor any isolated nerve entrapment.  

On a VA peripheral nerve examination in June 1997, the 
veteran gave a history of his back injury with left sciatic 
syndrome.  He complained of numbness of the left inner thigh 
and left hip pain.  It was noted that he was working as a 
mail carrier for the postal service.  He stated that walking 
aggravated his back and left hip pain.  The physical 
examination showed diminished pinprick and touch sensation of 
the inner thigh of the left lower extremity.  On an 
examination of the spine, he complained of low back and, 
mainly, hip pain with fatigability, lack of endurance and 
stiffness.  He did not require the use of a crutch, brace or 
cane.  Forward flexion of the lumbar spine was to 80 degrees.  
Backward extension was to 2 degrees.  Left lateral flexion 
was to 15 degrees.  Right lateral flexion was to 20 degrees.  
Rotation to the left was to 45 degrees.  Rotation to the 
right was to 40 degrees.  Low back pain with left sciatica 
syndrome was diagnosed.  

A VA physician reported in July 1997 that the veteran was 
being followed for chronic low back pain and he was 
susceptible to recurrent strain.  Lighter duty than his job 
of carrying heavy mail bags was recommended.  

On a November 1997 examination at Oakland Orthopaedic 
Associates, history was recorded that the veteran had a work-
related lifting injury in January 1995 followed by back pain 
and spasms, the shell fragment wound in 1983, numbness down 
the left leg, light duty status as a mail handler with 
complaints of groin pain, paresthesia down the left leg, 
antalgic gait, and degenerative arthritis of the left hip (as 
advised by a physician).  The physical examination showed 
negative straight leg raising, decreased sensation in the 
left medial thigh, no motor weakness of the quadriceps and 
hamstring muscles, mild tenderness over the lumbar spine, 
groin pain with internal/external rotation of the left hip in 
flexion/extension and no pain with pistoning of the lower 
extremities.  X-ray examination showed a well-preserved left 
hip joint space.  A CT scan report showed mild spinal 
stenosis at L4-5 with disc bulge and a mild bulge at L5-S1.  
The diagnoses included chronic lumbar pain and degenerative 
arthritis of the left hip.  

In May 1998, Joseph A. Santiesteban, M.D., reported on an 
examination of the veteran that he was on long-term 
restricted work duties due to chronic low back pain of multi-
factorial etiology of discogenic disease, facet syndrome, and 
traumatic degenerative arthritis of the lumbosacral spine, 
and arthritis of both hips, right greater than left, with 
recommended hip replacement.  Dr. Santiesteban stated that 
the veteran's mechanical low back pain was aggravated by 
repetitive lifting,  movements, and prolonged standing that 
were required by his previous job description, as previously 
detailed by Dr. Hoover.  

On a VA examination in June 1998, the veteran complained of 
left hip, left lower extremity and back pain.  The physical 
examination showed that he walked with an antalgic gait: his 
right leg was bent and his left leg was straight.  He stated 
that he could not perform heel to toe walking.  Forward 
flexion of the lumbar spine was to 15 degrees.  Backward 
extension was to 15 degrees.  Lateral flexion was to 15 
degrees, bilaterally.  Rotation was to 20 degrees, 
bilaterally.  Hip abduction was to 45 degrees, approximately.  
He reportedly could externally rotate and internally rotate 
his hips fully without pain at approximately 20 degrees of 
internal rotation and 40 degrees of external rotation.  He 
had some discomfort on abduction of the hips.  X-rays were 
reviewed and reportedly showed mild degeneration of the 
acetabulum, bilaterally, a piece of shrapnel in the soft 
tissues of the left thigh, and small wounds on the left 
anterior thigh.  Chronic back pain with reported herniated 
disc and mild degeneration of the hips were assessed.  

On a Workers' Compensation decision in October 1998, the 
veteran's diagnosed disabilities included lumbar spinal 
stenosis at L4-5, lumbar radiculopathy, myofascial pain 
syndrome, degenerative arthritis of the hip, disc bulge, and 
degenerative joint disease.  

The veteran appeared for a personal hearing on his appeal 
before a hearing officer at the RO in April 1999.  A complete 
transcript is of record.  He testified that pain radiated 
from the area of his left thigh scar near the groin to the 
inside of his left knee.  He also described a loss of 
sensation in this area.  He testified that he had right sided 
low back pain and occasionally muscle spasms at which times 
the pain radiated upwards.  The spasms had not occurred for a 
long time because he was on light duty but he had had two bad 
episodes in the previous couple of years.  He stated that 
lifting, excessive walking, and standing seemed to aggravate 
his low back symptomatology.  His doctor had restricted his 
lifting to 10 pounds.  Forward bending and flexion also 
aggravated his low back symptomatology, and could induce 
muscle spasms.  Radiation of pain when he suffered from 
muscle spasms also involved his right buttock area.  He 
reported wearing a big belt to support himself.  The wearing 
of a back brace had been recommended by a physician.  He 
stated that he was working as a light duty carrier.  That 
involved delivering mail in apartment buildings because he 
could not deliver mail house-to-house any longer.  

On a VA examination in May 1999, there was no weakness nor 
focal atrophy There was a well healed defect over the left 
proximal quadriceps.  Vibration and position sensation of the 
lower extremities was normal.  There was subjective change in 
light touch and temperature in patchy areas of the left lower 
extremity.  The veteran ambulated independently with the left 
leg stiff and externally rotated, bouncing on the right lower 
extremity.  Some limitation of motion of the back in all 
directions was reported.  The assessment was that there was 
no evidence found for dysfunction of the left peroneal or 
obturator nerves based on motor testing of the muscles 
innervated by them.  He clearly had a left lower extremity 
pain syndrome which reportedly could have been neurogenic.  
No neurologic deficit was found that would explain lower back 
pain.  It reportedly appeared that he had mechanical 
limitation and mechanically-induced pain in his lower back 
and bilateral hips.  

On a VA examination later in May 1999, the veteran's 
complaints included left hip pain which he stated was due to 
his left lower extremity pain causing him to change his gait 
and low back pain.  The left upper thigh shell fragment wound 
was described as 6 centimeters by 2 centimeters with a 2-
centimeter depth and loss of underlying tissue.  Flexion of 
the left hip was to 90 degrees.  Internal rotation was to 20 
degrees.  External rotation was to 35 degrees.  No left hip 
pain was elicited.  He complained of back discomfort on hip 
flexion.  Straight leg raising was negative, bilaterally.  
Hamstrings were described as tight.  There was moderate mid-
line tenderness in the lumbosacral region.  There was no 
paraspinal muscle spasm.  Forward flexion of the lumbar spine 
was to 70 degrees.  Backward extension was limited to 10-15 
degrees.  Lateral flexion was to 25-30 degrees, bilaterally.  
X-ray examinations revealed mild degenerative changes at L4-5 
and old mild slipped capital femoral epiphysis which was 
termed healed.  The examiner stated that the slipped capital 
femoral epiphysis condition would be unrelated to any injury 
the veteran had sustained during active service.  

On a VA examination in August 2000, the veteran walked with a 
limp, wearing a patella-ankle brace.  Left lower extremity 
incisions were well-healed.  There was no evidence of 
sympathetic dystrophy.  Range of motion of the left hip was 
limited in internal rotation due to pain.  Straight leg 
raising was normal bilaterally and elicited no significant 
pain.  Muscle strength was at least 4+ to 5- in all muscle 
groups.  Deep tendon reflexes were normoactive throughout.  
The sensory examination revealed diminished pin prick and 
light touch sensation in the medial aspect of the lower thigh 
in the distribution resembling sensory saphenous nerve 
contribution.  The lumbosacral spine revealed no paraspinal 
muscle spasm but he complained of significant pain and 
guarding even to light palpation.  The impression was that 
there was no clear evidence of any neurological deficit, as 
seemingly confirmed by electromyogram and nerve conduction 
velocities performed in 1997.  Anterior thigh pain was 
described as possibly secondary to soft tissue damage.  The 
change in sensation in the medial aspect of the left knee was 
described as possibly the result of a partial injury to the 
left sensory branches of the saphenous nerve.  He reportedly 
had significant impairment of walking secondary to pain.  

On a VA examination in September 2000, the veteran complained 
of episodic pain of the left thigh wound, and low back pain.  
The physical examination showed a range of low back motion 
expressed as 10-30 degrees.  Straight leg raising was termed 
negative.  The neurologic examination was termed 5/5 in the 
quadriceps and hamstrings muscles.  There was no pain with 
log-rolling of the left hip.  Range of motion of the left hip 
was 0 to 100 degrees in flexion.  Abduction was to 30 
degrees.  Pain on internal rotation of the left hip was 
indicated.  Strength of hip flexors and abductors was 5/5, 
respectively.  There was a 4 by 4-centimeter old scar in the 
left proximal femoral area that was well-healed, without 
drainage, without erythema, and nontender to palpation.  X-
ray examinations showed a normal looking low back, no 
degenerative joint disease of the left hip, and no evidence 
of shrapnel of the left femur.  The assessment was mildly 
incapacitating low back pain and no evidence of any type of 
degenerative joint disease nor any evidence of degeneration 
nor any incapacity of the left hip.  

II.  Analysis:

Service Connection for Left Hip Disorder

Service connection may be granted for disability resulting 
from personal injury suffered or disease contracted during 
active military service, or for aggravation of a pre-existing 
injury suffered, or disease contracted, during such service.  
38 U.S.C.A. § 1131; 38 C.F.R. §§ 3.303(a), 3.304.  
Regulations also provide that service connection may be 
granted for any disease diagnosed after discharge, when all 
the evidence, including that pertinent to service, 
establishes that the disease was incurred in service.  38 
C.F.R. § 3.303(d).  

Regulations provide that service connection may be granted 
for disability that is proximately due to or the result of a 
service- connected disease or injury.  38 C.F.R. § 3.310(a).  
In addition, service connection may also be granted for 
disability that has been aggravated by a service-connection 
disease or injury.  Allen v. Brown, 7 Vet. App. 439 (1995).  

The United States Court of Appeals for Veterans Claims 
(Court) has consistently held that, under the law cited 
above, "[a] determination of service connection requires a 
finding of the existence of a current disability and a 
determination of a relationship between that disability and 
an injury or disease incurred in service.  Watson v. Brown, 4 
Vet. App. 309, 314 (1993).  In Savage, v. Gober, 10 Vet. App. 
488, 493 (1997), the Court stated that "[s]ervice connection 
generally requires medical evidence of a current disability; 
medical or, in certain circumstances, lay evidence of in-
service incurrence or aggravation of a disease or injury; and 
medical evidence of a nexus between the claimed in-service 
disease or injury and the present disease or injury."  This 
principle has been repeatedly reaffirmed by the United States 
Court of Appeals for the Federal Circuit, which recently 
stated that "a veteran seeking disability benefits must 
establish . . . the existence of a disability [and] a 
connection between the veteran's service and the disability. 
"  Boyer v. West, 210 F.3d 1351, 1353 (Fed. Cir. 2000).  

It is clear that "[t]he regulations regarding service 
connection do not require that a veteran must establish 
service connection through medical records alone."  Triplette 
v. Principi, 4 Vet. App. 45, 49 (1993), citing Cartright v. 
Derwinski, 2 Vet. App. 24, 25 (1991).  It is equally clear, 
however, that the resolution of issues that involve medical 
knowledge, such as diagnosis of disability and determination 
of medical etiology, require professional evidence.  See 
Espiritu v. Derwinski, 2 Vet. App. 492, 495 (1992).  

The Secretary shall consider all information and lay and 
medical evidence of record in a case before the Secretary 
with respect to benefits under laws administered by the 
Secretary.  When there is an approximate balance of positive 
and negative evidence regarding any issue material to the 
determination of a matter, the Secretary shall give the 
benefit of the doubt to the claimant.  See Veterans Claims 
Assistance Act of 2000, Pub. L. No. 106-475, 114 Stat. 2096 
(2000); 38 C.F.R. § 3.102.  

The first medical evidence of left hip function dated in 
March 1992 showed no left hip abnormality.  Dr. Langa's 
examination in October 1996 showed no left hip dysfunction by 
physical examination, to include normal X-ray examination.  
Dr. Riemer recorded the first left hip abnormality by X-ray 
examination in May 1997: an old, slipped capital femoral 
epiphysis with joint space narrowing.  Anterior left hip 
joint tenderness and groin pain on left hip internal rotation 
were indicated.  While the veteran complained of left hip 
pain on the VA examination in May and June 1997, no objective 
hip disability was shown to be present.  Likewise, the 
history of degenerative arthritis of the left hip recorded in 
November 1997 as reported by another physician is without any 
supporting clinical and X-ray evidence.  The X-ray 
examination showed a well-preserved left hip joint space.  
The diagnosis of degenerative arthritis of the left hip at 
that time was not objectively verified.  X-ray examination by 
VA in June 1998 showed mild degeneration of the left 
acetabulum, and mild degeneration of the left hip was 
assessed.  The VA examination in May 1999 revealed mechanical 
limitation and mechanically-induced pain of the left hip.  
Nevertheless, follow-up examination revealed no objective 
indication of left hip pain.  X-ray confirmed healed, mild 
capital femoral epiphysis.  The August 2000 VA examination 
revealed left hip internal rotation limited by pain but the 
September 2000 examination showed no evidence of any type of 
degenerative joint disease or degeneration or incapacity of 
the left hip despite pain on left hip internal rotation.  

The only clinically confirmed left hip abnormality is capital 
femoral epiphysis and this specifically has been medically 
described as unrelated to any injury the veteran sustained 
during active service.  It clearly was not shown during or 
until many years following active service.  The preponderance 
of the medical evidence is against the presence of 
degenerative arthritis as the result of trauma or otherwise 
in the left hip.  Accordingly, the Board concludes that no 
left hip disability is shown to have been present during 
active service or to have resulted from the service connected 
residuals of shell fragment wounds of the left lower 
extremity or any other disease or injury coincident with 
active service.  

There has been a significant change in the law during the 
pendency of this appeal. On November 9, 2000, the President 
signed into law the Veterans Claims Assistance Act of 2000 
(VCAA), Pub. L. No. 106-475, 114 Stat. 2096 (2000), codified 
at 38 U.S.C.A. § 5103A (West Supp. 2001).  Implementing 
regulations are codified at 38 C.F.R §§ 3.102, 3.156(a), 
3.159 and 3.326(a)) (2001).  Among other things, this law 
eliminates the concept of a well-grounded claim, redefines 
the obligations of VA with respect to the duty to assist, and 
supercedes the decision of the United States Court of Appeals 
for Veterans Claims in Morton v. West, 12 Vet. App. 477 
(1999), withdrawn sub nom. Morton v. Gober, No. 96-1517 (U.S. 
Vet. App. Nov. 6, 2000) (per curiam order), which had held 
that VA cannot assist in the development of a claim that is 
not well grounded.  This change in the law is applicable to 
all claims filed on or after the date of enactment of the 
VCAA, or filed before the date of enactment and not yet final 
as of that date.  See also Karnas v. Derwinski, 1 Vet. App. 
308 (1991).  

Nevertheless, the Board believes that the RO and the Board, 
through the statement of the case, supplemental statements of 
the case, and the April 1999 personal hearing have already 
adequately advised the veteran as to the type of evidence 
that would support his claim.  Further, he has indicated that 
no other medical records are available, inasmuch as he has 
not received any medical evaluation or treatment for his left 
hip since August 2000.  He has pointed to no other evidence 
that is available and that might help to substantiate his 
claim.  In addition, the veteran has been afforded a recent 
VA compensation examination so that a physician could 
evaluate the left hip disability most recently.  The complete 
evidence, especially that which has been obtained pursuant to 
the April 2000 remand, sufficiently addresses the nature and 
etiology of the left hip disorder for the purpose of a full 
and fair disposition of the issue.  Accordingly, the Board 
finds that VA's duty to notify the veteran and to assist him 
in obtaining evidence to support his claim, as set forth in 
the VCAA and implementing regulations, has been satisfied.  

III.  Increased Ratings

Disability evaluations are determined by the application of a 
schedule of ratings that is based on the average impairment 
of earning capacity.  38 U.S.C.A. § 1155.  Separate 
diagnostic codes identify the various disabilities.  38 
C.F.R. Part 4 (2000). Where there is a question as to which 
of two evaluations shall be applied, the higher evaluation 
will be assigned if the disability picture more nearly 
approximates the criteria required for that rating; 
otherwise, the lower rating will be assigned.  38 C.F.R. 
§ 4.7.  

The veteran presently contends that the severity of his 
service-connected low back and obturator nerve disabilities 
is greater than reflected by the currently assigned ratings.  
In such a case, the VA has a duty to assist the veteran in 
developing facts which are pertinent to those claims.  See 
generally Veterans Claims Assistance Act of 2000, Pub.  L. 
No. 106-475, 114 Stat. 2096 (VCAA 2000) and implementing 
regulations, codified at 38 U.S.C.A. § 5103A; 38 C.F.R 
§§ 3.102, 3.156(a), 3.159 and 3.326(a)).

In the present case, the Board finds that all relevant 
evidence necessary for an equitable resolution of the issues 
on appeal has been identified and obtained.  The Board also 
finds that the veteran has been properly notified on multiple 
occasions of the evidence necessary to complete his 
application for claims for increased ratings for his low back 
pain and obturator nerve injury.  The evidence of record 
includes the veteran's service medical records, records of 
treatment following service, statements from the veteran's 
treating physicians, reports of VA rating examinations, and 
personal statements made by the veteran in support of his 
claim.  In addition, the RO has sent numerous letters to the 
veteran advising him of the type of evidence required to 
complete his claim for the increased ratings, and the veteran 
has responded by identifying all health care providers who 
have rendered treatment pertaining to the service-connected 
disabilities of concern.  Moreover, he has taken the 
opportunity to present testimony at a personal hearing, which 
has been duly considered in this decision.  The Board is 
unaware of any additional evidence which is available in 
connection with this appeal.  Therefore, no further 
assistance to the veteran regarding the development of 
evidence is required.  See generally VCAA 2000; McKnight v. 
Gober, 131 F.3d 1483 (Fed. Cir. 1997).  

The Board would note that some of the specific request in the 
April 2000 remand have not been fully addressed by the RO, 
but in consideration of the complete evidence of record, 
especially that procured pursuant to the remand, that is, the 
August and September 2000 VA examinations, there has been 
substantial compliance with the remand, which was to procure 
sufficient evidence to render a full and complete decision on 
the matters.  The questions of the etiology and the extent of 
left hip dysfunction, the question of any additional, unrated 
muscle dysfunction associated with the injury to the 
obturator nerve, and the question of a complete rating for 
any pain associated with the low back disability have all 
been adequately addressed in the evidence in the Board's 
estimation at this time.  All the veteran's concerns and 
questions have been adequately addressed by the latest 
clinical evidence as to the severity of his low back and 
obturator nerve disabilities for rating purposes.  There is 
no additional development that would help his claims, nor any 
that he has requested.  

Low Back Disability

Disability of the musculoskeletal system is primarily the 
inability, due to damage or infection in parts of the system, 
to perform the normal working movements of the body with 
normal excursion, strength, speed, coordination and 
endurance.  It is essential that the examination on which 
ratings are based adequately portray the anatomical damage, 
and the functional loss, with respect to all these elements.  
The functional loss may be due to absence of part, or all, of 
the necessary bones, joints and muscles, or associated 
structures, or to deformity, adhesions, defective 
innervation, or other pathology, or it may be due to pain, 
supported by adequate pathology and evidenced by the visible 
behavior of the claimant undertaking the motion.  Weakness is 
as important as limitation of motion, and a part which 
becomes painful on use must be regarded as seriously 
disabled.  A little used part of the musculoskeletal system 
may be expected to show evidence of disuse, either through 
atrophy, the condition of the skin, absence of normal 
callosity or the like.  38 C.F.R. § 4.40.  

As regards the joints, the factors of disability reside in 
reductions of their normal excursion of movements in 
different planes.  Inquiry will be directed to these 
considerations: (a)  Less movement than normal (due to 
ankylosis, limitation or blocking, adhesions, tendon-tie-up, 
contracted scars, etc.).  (b)  more movement than normal 
(from flail joint, resections, nonunion of fracture, 
relaxation of ligaments, etc.).  (c)  Weakened movement (due 
to muscle injury, disease or injury of peripheral nerves, 
divided or lengthened tendons, etc.).  (d)  Excess 
fatigability.  (e)  Incoordination, impaired ability to 
execute skilled movements smoothly.  (f)  Pain on movement, 
swelling, deformity or atrophy of disuse.  Instability of 
station, disturbance of locomotion, interference with 
sitting, standing and weight-bearing are related 
considerations.  38 C.F.R. § 4.45.

Severe intervertebral disc syndrome with recurrent attacks 
and little intermittent relief is evaluated at 40 percent.  
Pronounced intervertebral disc syndrome, with persistent 
symptoms compatible with sciatic neuropathy with 
characteristic pain and demonstrable muscle spasm, absent 
ankle jerk, or other neurological findings appropriate to 
site of diseased disc, little intermittent relief, warrants a 
60 percent evaluation.  38 C.F.R. § 4.71a, Diagnostic Code 
5293.  

Severe limitation of motion as well as favorable ankylosis of 
the lumbar spine is rated as 40 percent disabling.  
Unfavorable ankylosis of the lumbar spine is rated as 50 
percent disabling.  38 C.F.R. § 4.71a, Diagnostic Codes 5289, 
5292.  

In the case of DeLuca v. Brown, 8 Vet. App. 202 (1995), the 
Court held that ratings based on limitation of motion do not 
subsume 38 C.F.R. § 4.40 or 38 C.F.R. § 4.45.  It was also 
held that the provisions of 38 C.F.R. § 4.14 (avoidance of 
pyramiding) do not forbid consideration of a higher rating 
based on greater limitation of motion due to pain on use, 
including during flare-ups.  The guidance provided by the 
Court in DeLuca must be followed in adjudicating the 
veteran's increased rating claim.  

VA medical records dated since 1985 show limited motion, pain 
and tenderness of the lumbar spine.  Intermittent 
symptomatology include spasms and radiculopathy.  
Degenerative joint disease has been identified by X-ray.  
While mild spinal stenosis and disc bulging has been revealed 
by CT testing, no nerve root compression of the lumbar spine 
had been shown.  Nerve conduction studies of left lower 
extremity nerves emanating from the lumbar spine have been 
normal.  Range of motion of the lumbar spine by VA in May 
1999 showed that forward flexion was to 70 degrees.  Backward 
extension from 10-15 degrees.  Lateral flexion was to 20-30 
degrees.  There was tenderness without paraspinal muscle 
spasm.  No objective neurological dysfunction was detected.  
The examiner stated that no neurologic deficit was found that 
could explain lower back pain.  The VA examination in 2000 
included the examiner's statement that there was no clear 
evidence of any neurological deficit as confirmed by 
electromyogram and nerve conduction velocity testing by VA in 
the late 1990's.  Range of motion was described as from 10 
degrees to 30 degrees.  In any event, only mildly 
incapacitating low back pain was shown.  

The current rating for low back pain equates with severe 
limitation of motion, the highest rating under Code 5292.  
The next higher rating of 50 percent would require 
unfavorable ankylosis, which clearly and definitely has not 
developed on the basis of the complete medical evidence, nor 
would there be any basis to elevate it to a finding of 
unfavorable ankylosis under DeLuca as only mildly 
incapacitating pain was found.  The medical evidence is also 
complete and clear on the point that the veteran does not 
exhibit pronounced intervertebral disc syndrome, with 
persistent symptoms compatible with sciatic neuropathy, 
characteristic pain, demonstrable muscle spasm, absent ankle 
jerk, or any other neurological finding appropriate to site 
of any diseased disc as well as little intermittent relief 
from such symptomatology.  Neither muscle spasm nor 
neuropathy has been objectively identified.  In other words, 
he does not show the manifestations necessary to qualify for 
a 60 percent rating under Diagnostic Code 5293.  The 
preponderance of the evidence weighs against the claim for a 
higher rating; therefore, the doctrine of reasonable doubt is 
not for application.  

Obturator Nerve Damage

According to the schedule for rating disabilities of the 
peripheral nerves, the term "incomplete paralysis" of a nerve 
indicates a degree of lost or impaired function substantially 
less than that for complete paralysis; when the involvement 
is wholly sensory, the rating should be for the mild, or at 
most, the moderate degree.  38 C.F.R. § 4.124a.  

A noncompensable evaluation is assigned for mild or moderate 
paralysis, neuritis or neuralgia of the obturator nerve; a 10 
percent evaluation is warranted for severe to complete 
paralysis, neuritis, or neuralgia of the nerve.  38 C.F.R. 
§ 4.124a, Diagnostic Codes 8528, 8628, 8728.  A 
noncompensable evaluation is assigned for mild or moderate 
paralysis, neuritis or neuralgia of the ilio-inguinal nerve; 
a 10 percent evaluation is warranted for severe to complete 
paralysis, neuritis, or neuralgia of the nerve.  38 C.F.R. 
§ 4.124a, Diagnostic Codes 8530, 8630, 8730.  

It is clear that the veteran's injury to the obturator nerve 
during active service is not shown to have resulted in more 
than mild or moderate paralysis.  No incapacity of any muscle 
innervated by the nerve has been demonstrated.  Beginning 
with the service medical records and following with medical 
evaluations up to this appeal period, the obturator nerve 
dysfunction has been characterized by sensory findings only 
affecting the adductor region and medial aspect of the left 
thigh.  No relevant muscle weakness or objective neurologic 
deficit has been demonstrated.  When the involvement is 
wholly sensory, the rating should be for the mild, or at the 
most, the moderate degree.  38 C.F.R. § 4.124a.  Under these 
circumstances, the severity of the obturator nerve injury 
cannot be considered compensably disabling.  


ORDER

Service connection for degenerative joint disease of the left 
hip is denied.  

An increased rating for low back pain syndrome is denied.  

An increased (compensable) rating for obturator nerve damage 
of the left inner thigh is denied.  


		
	C. W. SYMANSKI
	Member, Board of Veterans' Appeals

 


